Citation Nr: 1544499	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for burial purposes only.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel








INTRODUCTION

The Veteran served on active duty from January 1943 to June 1945.  He passed away in July 2007.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal. 

When this case was previously before the Board in May and September 2014, it was remanded for additional development.  It is now before the Board for final appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2007; a certificate of death provides that the immediate cause of death was methicillin resistant staphylococcus bacteremia, due to (or as a consequence of) urinary tract infection, due to (or as a consequence of) acute renal failure, due to (or as a consequence of) bilateral pneumonia.  

2.  At the time of his death, service connection had been established for posttraumatic stress disorder (PTSD); bilateral hearing loss; healed compression fracture of the fifth cervical vertebra with loss of motion, arthritis, and demonstrable wedging deformity; residuals of a fracture of the right humerus with deformity; residuals of damage to the right radial nerve and wrist; gunshot wound of the right shoulder; scar of the right upper lip, neck and arms; residuals of scars from second degree burns to the left thigh, right shoulder, right arm, elbow and dorsum of the right hand; suppurative otitis of the left ear; tinnitus; and residuals of a fracture of the proximal phalanges of the right ring and little fingers.  The Veteran's combined disability evaluation was 100 percent, effective September 2003.  

3.  The competent medical evidence, and competent and credible lay evidence, does not show that a service-connected disability caused or substantially or materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, for burial purposes only, have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2014); 38 C.F.R. § 3.1600 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

This duty does not apply in the present case, as the benefit sought is authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Turning to the merits of the present claim, a June 2008 letter from VA informed the appellant that VA had granted her a payment of $820 as the reimbursement allowed for the funeral and burial of a veteran whose death was not related to military service.  The appellant contends that she is entitled to additional benefits as the Veteran's death was related to active duty. 

Certain burial benefits are paid in the event that a veteran dies as a result of service-connected disability.  38 U.S.C.A.§ 2307; 38 C.F.R. § 3.1600(a). 

The United States Court of Appeals for Veterans Claims has held that "a claimant would not be entitled to chapter 23 burial benefits, including reimbursement of $1,500 under 38 U.S.C.A. § 2307, unless service connection [for the cause of the veteran's death] is established under a statutory provision other than 38 U.S.C.A. § 1151 [or § 1318]."  Mintz v. Brown, 6 Vet. App. 277 (1994). 

Service connection for the cause of a veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he or she died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran died in July 2007.  The certificate of death provides that the immediate cause of death was methicillin resistant staphylococcus bacteremia, due to (or as a consequence of) urinary tract infection, due to (or as a consequence of) acute renal failure, due to (or as a consequence of) bilateral pneumonia.  

At the time of his death, service connection had been established for PTSD; bilateral hearing loss; healed compression fracture of the fifth cervical vertebra with loss of motion, arthritis, and demonstrable wedging deformity; residuals of a fracture of the right humerus with deformity; residuals of damage to the right radial nerve and wrist; gunshot wound of the right shoulder; scar of the right upper lip, neck and arms; residuals of scars from second degree burns to the left thigh, right shoulder, right arm, elbow and dorsum of the right hand; suppurative otitis of the left ear; tinnitus; and residuals of a fracture of the proximal phalanges of the right ring and little fingers.  The Veteran's combined disability evaluation was 100 percent, effective September 2003.  

There is no competent medical evidence showing that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  38 C.F.R. § 3.312.  The certificate of death does not identify any service-connected disability as a cause of the Veteran's death.  

In addition, a February 2015 VA medical opinion provides that the Veteran did not die as a result of any of his service-connected conditions.  

The Board finds that the February 2015 VA medical opinion constitutes highly probative evidence against the appellant's claim.  The opinion refers to the Veteran's service treatment records, VA medical records and private medical records in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999).  See Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the appellant in support of this claim.  The appellant is competent to testify as to the Veteran's observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the appellant's assertions do not constitute medical evidence in support of her contention that the Veteran died because of a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether a service-connected disability caused or substantially or materially contributed to the Veteran's death) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the appellant cannot constitute competent medical evidence in support of this claim.

As the evidence does not show that it is at least as likely as not that a service-connected disability caused or substantially or materially contributed to the Veteran's death, entitlement to service connection for the cause of the Veteran's death, for burial purposes only, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for the cause of the Veteran's death, for burial purposes only, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


